DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
This application contains claims directed to the following patentably distinct species:
(1). Species of an active agent;
(2). Species of a thermo-active polymer; and 
(3). Species of one or more lipids.
The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 19-38 are generic to one or more patentably distinct species.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  Due to their mutually exclusive characteristics, the species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and the prior art applicable to one species would not likely be applicable to another species; and the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
During a telephone conversation with Teige Sheehan on October 7, 2022 a provisional election was made without traverse to prosecute the invention of mesalazine as a species of an active agent, DPPC and DSPC as a species of one or more lipids, and a triblock copolymer as a species of a thermo-active polymer.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 30-33 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected species.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 19-29 and 34-38 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 19-31 and 36-38 of copending Application No. 17/332,506 (U.S. Publication No. 2021/0330682 A1) in view of Lichtenberger U.S. Publication No. 2008/0020056 A1 (Provided  on IDS). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the cited claims of the instant application and the cited claims of copending ‘506 are drawn to producing an enema composition by combining an active agent such as the salicylic acid derivative mesalazine or mesalamine in a dry, non-aqueous form with water, a thermo-active polymer such as a triblock copolymer such as Poloxamer 407, one or more lipids such as a mixture of 1,2-distearoyl-sn-glycero-3-phosphocholine (DSPC) and dipalmitoylphosphatidylcholine (DPPC), to produce a lipidic suspension into which the active agent is dispersed, thereby creating an enema composition.
Although copending ‘506 does not further claim treating inflammatory bowel disease (IBD) with the prepared formulation, it would have been obvious to a person of ordinary skill in the art to use the prepared formulation of copending ‘506 for treating IBD since Lichtenberger teaches a composition comprising a 5-amino salicylic acid (5ASA) and a phospholipid for treating inflammatory bowel disease (IBD) (abstract).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19-23, 25-29 and 34-38 are rejected under 35 U.S.C. 103 as being unpatentable over Lichtenberger U.S. Publication No. 2008/0020056 A1 (Provided  on IDS) in view of Charrueau et al. (2001, Drug Development and Industrial Pharmacy, 27(4), pages 351-357) (Provided  on IDS).
Claims 19-23, 25-29 and 34-38 of the instant application claim a method of treating inflammatory bowel disease (IBD) comprising treating a patient in need thereof with an enema composition that has a gel transition temperature between 32° and 38°C, wherein the enema composition is produced by combining an active agent such as the salicylic acid derivative mesalazine or mesalamine in a dry, non-aqueous form with water, a thermo-active polymer such as a triblock copolymer such as Poloxamer 407, one or more lipids such as a mixture of 1,2-distearoyl-sn-glycero-3-phosphocholine (DSPC) and dipalmitoylphosphatidylcholine (DPPC), to produce a lipidic suspension into which the active agent is dispersed and the enema composition is at a temperature of less than 30° C when administered.
Lichtenberger teaches a composition comprising a 5-amino salicylic acid (5ASA) and a phospholipid for treating inflammatory bowel disease (IBD) (abstract).  Inflammatory bowel disease represents a family of ulcerative diseases including ulcerative colitis and Crohn’s disease that affect the colon and distal small bowel [0007].  Lichtenberger teaches unique formulations for treating inflammatory bowel disease (IBD), such as ulcerative colitis, including 5-amino salicylic acid (5ASA) and a phospholipid such as phosphatidylcholine (PC) in a bio-compatible carrier and/or resin, wherein the unique compositions of matter including 5ASA and phospholipid are adapted to release 5ASA in a distal small intestine and/or colon, where lesions due to colitis or Inflammatory Bowel Disease (IBD) are present in order to enhance the anti-inflammatory efficacy of 5ASA [0003] [0004]. The compositions may be administered orally, enterally and/or rectally [0004].  The 5-amino salicylic acid containing component may be mesalamine [0010] [0011].  
Lichtenberger teaches that compositions of 5-amino salicylic acid (5ASA) and 5ASA based pharmaceuticals and phospholipids such as phosphatidylcholine have improved activity to reduce colitis [0035] [0039]. Lichtenberger teaches that the phospholipids are phospholipids enriched in phosphatidylcholine (PC) or a derivative of phosphatidylcholine [0035]. These 5ASA/PC formulations are capable of being administered orally, enterally, or rectally (enema) for treatment or amelioration of GI inflammation, ulceration, bleeding and other symptoms associated with inflammatory bowel disease (IBD), and its associated sequelae of diarrhea, fever and pain [0035]. Lichtenberger teaches that the compositions comprising 5ASA and a phospholipid enhance anti-inflammatory benefits of the 5ASA and fortify hydrophobic barrier properties of affected mucosa, which are attenuated in IBD [0035].  
Lichtenberger teaches a method for preparing a composition including a phospholipid and 5ASA such as mesalamine, generally, in a weight ratio of 5ASA to phospholipid between about 1:10 and about 10:1, or between about 1:5 and about 5:1, or ratio 2:1 and about 1:2 such as about 1:1 [0036].  These formulations can be prepared by taking a powder containing 5ASA (e.g., Mesalamine, Sulfsalazine, Olsalazine, Balsalazide, or mixtures thereof) and simply mixing it with a phospholipid [0036]. 
Suitable phospholipids include mixtures and combinations of zwitterionic phospholipids including phosphatidylcholines such as dipalmitoylphosphatidylcholine (DPPC), distearoylphosphatidylcholine, etc. [0040] [0041].  Lichtenberger teaches the preparation of a composition comprising 5ASA in a soy lecithin oil and further teaches an alternative method to the oil-based formulation is to suspend 5ASA or a 5ASA containing pharmaceutical in water or an appropriate aqueous solution, wherein the aqueous solution is then added to a second container coated with a dried lipid film of PC, and then the resulting mixture is then subjected to vigorous mixing, vortexing, sonication or other means of agitation to form an aqueous lipidic enema suspension for rectal administration [0043].
Lichtenberger teaches preparing the formulation by first making an aqueous solution comprising 5ASA, wherein the aqueous solution is then added to a second container coated with a dried lipid film of PC, and then the resulting mixture is then subjected to vigorous mixing, vortexing, sonication or other means of agitation to form an aqueous lipidic enema suspension for rectal administration [0043].  
Thus Lichtenberger discloses a method of treating inflammatory bowel disease (IBD) comprising treating a patient in need thereof with an enema composition wherein the enema composition is produced by combining mesalazine or mesalamine in a dry, non-aqueous form with water, and one or more lipids such as a mixture of 1,2-distearoyl-sn-glycero-3-phosphocholine (DSPC) and 1,2-dipalmitoyl-sn-glycero-3-phosphocholine (DPPC), to produce a lipidic suspension into which the active agent is dispersed and the enema composition is at room temperature which is less than 30° C when administered.
Lichtenberger does not specifically exemplify the combination of DSPC and DPPC as the phospholipid component.  Lichtenberger does not teach the inclusion of Poloxamer 407.  Lichtenberg does not teach the specific amounts of each component as claimed.
Although Lichtenberger does not specifically exemplify the combination of DSPC and DPPC as the phospholipid component, Lichtenberger teaches that dipalmitoyl phosphatidylcholine (DPPC) is a preferred zwitterionic phospholipid and furthermore teaches that mixtures and combinations of zwitterionic phospholipids including phosphatidylcholines such as dipalmitoylphosphatidylcholine (DPPC) and distearoylphosphatidylcholine (DSPC). [0040] [0041].  Accordingly, prior to the effective filing date of the instant application, it would have been obvious to a person of ordinary skill in the art to use mixtures of zwitterionic phospholipids including the preferred DPPC in combination with any other phospholipid disclosed therein including DSPC with a reasonable expectation of similar success.  Thus although Lichtenberger includes DPPC and DSPC on a list that includes other suitable phospholipids, a prima facie case of obviousness can still be established since picking one of a finite number of known solutions to a known problem is prima facie obvious. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421 (2007).  Thus selecting a mixture of DPPC and DSPC would have been seen as selecting an obvious alternative to yield predictable results.
Although Lichtenberger does not teach the inclusion of a triblock copolymer such as Poloxamer 407 as a thermo-active polymer, Lichtenberger teaches that IBD represents a family of ulcerative diseases that affect the colon and distal small bowel and thus treatment involves administration of active agents in the distal gut [0007].  Lichtenberger teaches that the release of 5 ASA can cause its intended therapeutic effect, while the release of the phospholipid helps maintain or restore the hydrophobic barrier of the affected mucosa of the distal gut, inhibits inflammation and promotes healing [0038].  Thus Lichtenberger teaches that components can be included in the formulation such that the active ingredients are released in the distal gut.
Charrueau et al. teaches that studies have clearly demonstrated that enemas can deliver drugs up to the splenic flexure and that local application of drugs has several advantages over oral therapy, including delivery of high concentrations to the mucosa and better response rates (page 352).  Charrueau et al. teaches a major disadvantage of an enema is the inconvenience of handling the enema or the incapability of retaining it due to disease (page 352).  Charrueau et al. further teaches that the liquid form requires bed rest after introduction and these problems may be overcome in part by the use of mucoadhesive gel preparations which could result in longer persistence in the colon and less interference with daily life activities (page 352).  Charrueau et al. teaches the preparation of a gel rectal solution to make the formulation bioadhesive to decrease the loss of drug in the colonic lumen to thereby optimize drug absorption, reduce the number of administrations per day, and improve the patient comfort (page 352).  Charrueau et al. teaches that gelling of the rectal solution should remain compatible with easy administration of the preparation which should be fluid at room temperature (page 352).
Charrueau et al. teaches the use of poloxamer 407 for the rectal solution which forms micelles at low concentration and clear, thermoreversible gels at high concentrations (page 352).  Charrueau et al. teaches that poloxamer 407 is chemically inert and have very low toxicity and the gel formation process is characterized by a sol-gel transition temperature wherein below this temperature the sample is fluid allowing comfortable and precise delivery and above this temperature, the solution gels (page 352).   Charrueau et al. teaches optimizing the solution such that a suitable gelling temperature is reached and the release of the drug is suitable (pages 353-354).  Charrueau et al. teaches that poloxamer 407 solutions are fluid at room temperature (20-25° C) and at 37°C the behavior of poloxamer 407 solutions changed depending on the polymer concentration (page 354). Charrueau et al. teaches the sol-gel transition temperature of poloxamer 407 solutions is dependent on the polymer concentration and the ionic content of the solution (page 355).  Charrueau et al. teaches that poloxamer 407 should be assessed to determine compatibility with the components of the solution and to determine the range of concentrations that could provide solutions that are liquid at room temperature and that gel at physiological temperature (page 355).  Thus Charrueau et al. teaches that poloxamer 407 is a suitable additive for enema preparations which improves the properties of the enema composition by causing gelling of the enema at physiological temperatures and thus improve administration.
Accordingly, prior to the effective filing date of the instant invention, it would have been obvious to a person of ordinary skill in the art to combine the teachings of   Lichtenberger which teaches an aqueous solution comprising 5ASA and a phospholipid for rectal administration in the form of an enema for the treatment of IBD which represents a family of ulcerative diseases that affect the colon and distal small bowel and thus treatment involves administration of active agents in the distal gut and moreover teaches that components can be included in the formulation such that the active ingredients are released in the distal gut, with the teachings of Charrueau et al. which teaches that poloxamer 407 is a suitable additive for enema preparations which improves the properties of the enema composition by causing gelling of the enema at physiological temperatures and thus improve administration.  Thus since Charrueau et al. teaches the advantages of an enema preparation and furthermore teaches the benefits of using poloxamer 407 in the enema formulation, an ordinary skilled artisan would have been motivated to add poloxamer 407 to the formulation of Lichtenberger and optimize the amount added such that the formulation is liquid at room temperature and gels at physiological temperatures.  Thus adding poloxamer 407 to the enema formulation taught in Lichtenberger which comprising water, 5ASA and a phospholipid, at the amounts as claimed such that the composition exhibits a gel transition temperature between 32° and 38°C as claimed is rendered obvious in view of the cited prior art teachings.  
With respect to the amounts if each component as claimed, said amounts are rendered obvious since the prior art teaches the same use as claimed in the instant claims which is for the treatment of inflammatory bowel disease including ulcerative colitis and Crohn’s disease.  Thus an ordinary skilled artisan would necessarily arrive at the same amounts as claimed since the formulation contains the same components for treating the same conditions as claimed.  Please note that it is obvious to vary and/or optimize the amounts of components provided in a composition such that optimal treatment results are achieved.  
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges  is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art.").
Furthermore, it has been held that it is within the skill in the art to select optimal parameters, such as amounts of ingredients, in a composition in order to achieve a beneficial effect. See In re Boesch, 205 USPQ 215 (CCPA 1980). 
Thus the cited claims of the instant application are rendered obvious in view of the cited prior art teachings.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Lichtenberger U.S. Publication No. 2008/0020056 A1 (Provided on IDS) in view of Charrueau et al. (2001, Drug Development and Industrial Pharmacy, 27(4), pages 351-357) (Provided  on IDS) as applied to claims 19-23, 25-29 and 34-38 above and further in view of Devi et al. (2013, J Pharm Sci and Res. Vol 5(8), pages 159-165).
Claim 24 of the instant application claims the triblock copolymer is poloxamer 188.
Lichtenberger in view of Charrueau et al. is as set forth above.
Lichtenberger in view of Charrueau et al. does not teach poloxamer 188.
Devi et al. teaches that prior to the effective filing date of the instant application poloxamers other than poloxamer 407 were known in the art to be useful for drug delivery.  Devi et al. teaches that block copolymer poloxamer in aqueous media exhibits micellar structures which can convert into gel like structures based on their length, concentrations and temperature (page 159).  Devi et al. teaches that a thermo-sensitive gel was developed using poloxamer 188 (page 159).  Thus Devi et al. teaches that poloxamer 188 serves the same purpose as poloxamer 407 in drug delivery as they are both useful for thermogelling activity wherein the aqueous solution is liquid at room temperature and gel at higher physiological temperature.
Accordingly, prior to the effective filing date of the instant application, it would have been obvious to a person of ordinary skill in the art to utilize poloxamer 188 in the formulation of Lichtenberger since as detailed in Devi et al. poloxamer 188 would have been expected to have the same purpose as poloxamer 407 which Charrueau et al. teaches would improve the properties of the formulation of Lichtenberger by allowing the enema formulation to be liquid at room temperature for ease of application, and gel upon entry in the body to improve retention of the active agent, resulting in improved treatment of inflammatory bowel disease including ulcerative colitis and Crohn’s disease.

Conclusion
  Claims 1-18 are canceled.  Claims 19-29 and 34-38 are rejected.  Claims 30-33 are withdrawn.  No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA R. MCMILLIAN whose telephone number is (571)270-5236. The examiner can normally be reached Monday-Friday 12:00 PM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARA R MCMILLIAN/Primary Examiner, Art Unit 1627                                                                                                                                                                                                        
KARA R. MCMILLIAN
Primary Examiner
Art Unit 1627



KRM